ON PETITION FOR REHEARING
The appellee in her petition for a rehearing discusses no point that was not fully considered by the court in its decisions of the case. She particularly complains that the court in its opinion did not mention the testimony to the effect that a clerk of the appellant, after the accident was there seen to kick a loose object under the counter. But assuming that there was a loose object on the floor and that it was thus kicked under the counter by a clerk, it was our judgment when the opinion was written and is now our judgment that that evidence was unimportant and need not be discussed as it shed no light on the controlling questions of how long the object had been there, who put it there, what it was or whether or not the appellant or anyone in its service or employment in advance of the accident in the use of ordinary care should have discovered and removed the said object or whether the said object, if it were discovered, was of such a nature that it would be considered by a person of ordinary prudence and care conducting such a business as that of the appellant to be of such a nature as reasonably likely to cause an accident. The court in its opinion discussed and analyzed the law applicable to the case and we see no reason to disturb the decision.
The petition for rehearing is denied. *Page 267